Citation Nr: 0636988	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-15 404	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a mood disorder or 
depression.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in May 2006, and a 
transcript is of record.  

The evidence received by the Board after the most recent 
Supplemental Statement of the Case in August 2006 consists 
primarily of copies of evidence already on file and is 
accompanied by a written waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2006).  



FINDINGS OF FACT

1.  The claim of service connection for depression was 
originally denied by an unappealed rating decision in August 
2003.  

2.  The evidence that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim has not 
been received since August 2003.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a mood disorder or 
depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In October 2004, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  No private medical records were 
subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if new and material evidence was found and the reopened claim 
was granted.  

However, since the veteran's attempt to reopen a claim for 
service connection for a psychiatric disability is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  The Board would note that a VA 
opinion was most recently obtained in July 2003.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such omission to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claims 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  



Factual Background

The issue of service connection for depression was denied by 
the RO in August 2003 because the evidence did not show that 
the veteran had a current disability due to service.  

Previously Considered Evidence

The evidence on file at the time of the August 2003 
decision consisted of the veteran's service medical 
records, a VA outpatient and examination reports dated 
from March 2001 thru August 2003, and written statements 
from the veteran.  

The service medical records showed that the veteran was 
noted in September 1972 to have an immature personality.  
It was reported in September 1973 that he wanted a mental 
hygiene consultation for depression.  The veteran's mental 
status was normal on discharge medical examination in 
March 1974.  

Depression was diagnosed on VA treatment records beginning 
in March 2001.  It was noted in April 2001 that the 
veteran's major depressive disorder might be substance 
induced since he met the criteria for cannabis and alcohol 
dependence.  

A VA examiner in August 2002 diagnosed chronic 
undifferentiated schizophrenia and concluded that this 
condition was not as likely as not related to service 
because the findings in service many years earlier were 
not consistent with the current diagnosis.  

After review of the claims file and examination of the 
veteran, a VA examiner concluded in July 2003 that the 
veteran had a major depressive disorder.  According to 
this examiner, there was only one reference in service to 
depression and this was insufficient evidence to show a 
causal connection between the current condition and the 
veteran's service.  

Evidence Received Since August 2003

The evidence received since August 2003 consists of a copy 
of the veteran's September 2002 Social Security Disability 
Award decision, VA treatment records from January 2003 
thru October 2004, an April 2004 letter from the Federal 
Bureau of Investigation (FBI), a July 2005 letter from 
J.E.S., a transcript of the veteran's May 2006 
videoconference hearing, and written statements by and on 
behalf of the veteran.  

Analysis

The issue of service connection for depression was denied by 
VA in August 2003 because the evidence did not show a causal 
connection between the veteran's current psychiatric 
condition and service.  

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be some new evidence that would serve to show that 
the veteran currently has a mood disorder or depression due 
to service.  

The pertinent medical evidence received by VA since August 
2003 contains a diagnosis of depression but does not include 
a nexus opinion linking this disability to service.  

The veteran contended, including at his videoconference 
hearing in May 2006, that he was sent to a psychiatric 
hospital in service by J.E.S.  However, there is no evidence 
on file of psychiatric hospitalization during service, and 
J.E.S. said in his July 2005 letter that, while he remembered 
that the veteran had problems and was unable to work, he 
could not remember whether he sent the veteran to a 
psychiatric hospital.  

Although there is a copy of a September 2002 disability award 
decision from Social Security due to the veteran's 
psychiatric problems, this award relates to his current 
condition and cannot provide evidence of a nexus between his 
current condition and any event or incident service.  
According to the April 2005 letter from the FBI, a search of 
their files did not reveal any pertinent records on the 
veteran.  

Moreover, the veteran's hearing testimony and written 
contentions, as well as the letter from J.E.S., cannot be 
used to establish a nexus between a claimed mood disorder or 
depression and service because a layperson is not qualified 
to render a medical opinion regarding the etiology of a 
disorder or disability.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Therefore, the Board finds that the evidence submitted since 
the August 2003 RO decision does not either by itself or in 
connection with the evidence previously assembled raise a 
reasonable possibility of substantiating the claim for 
service connection for a mood disorder or depression.  38 
C.F.R. § 3.156.  

While the evidence submitted since August 2003 may be new, it 
is not material.   Consequently, the claim of service 
connection for a mood disorder or depression is not reopened 
and the benefit sought on appeal in this regard must remain 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for a mood disorder or depression.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a psychiatric disability has not 
been submitted, the appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


